UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8039


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

AVA RAMEY,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00309-RWT-1)


Submitted:   February 25, 2016                Decided:   March 2, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ava Ramey, Appellant Pro Se. Gregory P. Bailey, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Sujit Raman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ava    Ramey      seeks     to   appeal     the     district        court’s    order

denying her Fed. R. Civ. P. 60(b) motion for reconsideration of

the    district       court’s      order   denying      relief      on   her   28     U.S.C.

§ 2255 (2012) motion.                The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.         § 2253(c)(1)(B)            (2012).            A certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).      When the district court denies relief on the merits, a

prisoner       satisfies         this      standard        by     demonstrating        that

reasonable      jurists         would      find    that     the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies       relief      on     procedural        grounds,        the    prisoner       must

demonstrate       both      that    the    dispositive          procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Ramey has not made the requisite showing.                         Accordingly, we deny

a    certificate       of     appealability       and   dismiss      the    appeal.       We

dispense      with     oral      argument     because       the      facts     and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3